DETAILED ACTION
This action is in response to the claim amendments received 02/11/2021. Claims 1-5, 7, 8, 10-14, 16, 17 and 19-22 are pending, with claims 1 and 10 currently amended, claims 6, 9, 15 and 18 currently cancelled, and claims 21 and 22 newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-14, 16, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe [US20160035189], in view of Jack [US20180365722].
Regarding claim 1, Rowe discloses a system (Fig. 6) comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: 
responsive to data associated with a purchase being accessed via a mobile device application of a mobile device and wirelessly communicated to a point- of-sale terminal of a gaming establishment retail system in association with a purchase made at a-the point-of-sale terminal of a gaming establishment retail system without presenting any physical card associated with a gaming establishment retail account and responsive to the purchase made at the point-of-sale terminal being a qualifying purchase ([0010], “specific bonuses and promotions may be communicated via the local systems to kiosks, gaming machines, displays, PA systems, ticket redemption machines, and other existing hardware devices connected to the internal establishment systems”, [0061], “As illustrated in FIG. 4, the invention may be implemented in various locations, including various retail locations”): 
determine if a progressive award triggering event occurred in association with the qualifying purchase made at the point-of-sale terminal ([0017], “the method further comprises progressive bonuses and promotions funded by contributions made by people within one or more locations within a retail or casino location”), the determination being distinct from the qualifying purchase being made at the point-of-sale terminal ([0016], “the method further comprises progressive bonuses and promotions based on the number of people within one or more locations within a retail or casino location”), and 
responsive to the progressive award triggering event occurring in association with the qualifying purchase made at the point-of-sale terminal: wirelessly communicate data to the mobile device which results in the mobile device displaying a notification associated with winning a progressive award (abstract, “The bonus or promotion generator may provide an output to existing audio and/or visual display devices of the location for announcing bonuses or promotions”, [0015], “communicating with existing systems to award bonuses and promotions” and [0034], “wherein customers may include casino game players, buffet customers, bingo players, keno players, table game players, theatre customer, entertainment customers, and the like wherein the contact is made to the player via their email, cell phone, etc. and not specifically within via the devices within the casino”).
However, Rowe does not disclose that the purchase is through gaming establishment retail account, the qualifying purchase is based on at least one of: an amount of the purchase, a type of good purchased, a type of service purchased, an identify of a purchaser, and a type of payment used and responsive to the progressive award, modify a balance of an account, the modification being based on the progressive award.
the qualifying events comprising one or more of action by the player… particular minimum amount of current purchase at a particular place of business, particular minimum amount of prior purchases at a particular place of business; automatically determining the player's reward eligibility for one or more rewards of one or more business based on one or more of the player's determined location and the one or more qualifying event; automatically crediting a digital wallet or digital account associated with the player with the one or more reward based upon the determination of the player's reward eligibility; and automatically providing a reward-notification to the player” and [0036], “the system may credit a reward to a player's digital account or to a digital wallet that a player uses. A digital wallet allows a user to make electronic commerce transactions such as sending and/or receiving digital currency, e.g. bitcoins. The wallet may be an application running on the user's mobile device or computer, a mobile app, or a service offered by a website”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Rowe, to have the qualifying purchase based on an amount of the purchase and crediting the award to a digital account, as taught by Jack, in order to provide more flexibility to create more chances for the players to participate in the progressive award events to stimulate the consumption.
Regarding claim 2, the combination of Rowe and Jack discloses the system of Claim 1, wherein when executed by the processor, the instructions cause the processor to not modify any balance of any account based on the progressive award responsive to the purchase made at the point-of-sale terminal not being a qualifying purchase (Rowe, [0033], “the system rules engine 120 is integrated with existing system interfaces 100 in order to output bonus and/or promotional information based on the number of people within a casino or within specific locations of the casino”).
Regarding claim 3, the combination of Rowe and Jack discloses the system of Claim 1, wherein the account having the modified balance comprises the gaming establishment retail account (Rowe, Fig. 1, Kiosks, “Bonuses on Affinity Cards”).
Regarding claim 4, the combination of Rowe and Jack discloses the system of Claim 1, wherein the progressive award triggering event occurs based on at least one displayed event (Rowe, [0009], “The sensors may be located anywhere within the retail or casino establishment and may include a plurality of characteristics such as… local count display, and other characteristics which facilitate the detection and collection of people within a specific physical area such as a casino, retail location and the like”).
Regarding claim 5, the combination of Rowe and Jack discloses the system of Claim 1, wherein the progressive award triggering event occurs independent of any displayed events (Rowe, [0009], “The sensors may be located anywhere within the retail or casino establishment and may include a plurality of characteristics such as overhead people detection, directional people counting, integrated wireless and wireless repeaters, battery or AC powered, variable width detection, outdoor people detection… and other characteristics which facilitate the detection and collection of people within a specific physical area such as a casino, retail location and the like”).
Regarding claim 7, the combination of Rowe and Jack discloses the system of Claim 1, wherein the data associated with the gaming establishment retail account comprises data associated with at least one of: a cashless wagering account, a credit card account, a debit card account, and a pre-paid account (Rowe, Fig. 1, “Bonus Tickets and Affinity cards”).
Regarding claim 8, the combination of Rowe and Jack discloses the system of Claim 1, wherein when executed by the processor, the instructions cause the processor to determine Such bonuses and promotions may be predefined using a software program with a database interfaced to an existing system such as a casino gaming system and triggered in real-time when people sensors 505 detect a specific number of people within one or more quadrants”).
Regarding claim 19, the combination of Rowe and Jack discloses the system of Claim 1, wherein when executed by the processor responsive to the purchase made at the point-of-sale terminal not being the qualifying purchase, the instructions cause the processor to not determine if any progressive award triggering event occurred in association with the purchase made at the point-of-sale terminal (Rowe, [0010], “raw people detection information is compiled from a network of sensors within a specific location in order to determine the numbers of people within specific areas of the location”).
Regarding claims 10-14, 16, 17 and 20, please refer to claim rejections of claims 1-9 and 19.
Regarding claim 21, the combination of Rowe and Jack discloses the system of Claim 1, wherein the purchase made at the point-of- sale terminal of the gaming establishment retail system occurs without utilizing any physical forms of currency (Jack, [0036], “the system may credit a reward to a player's digital account or to a digital wallet that a player uses. A digital wallet allows a user to make electronic commerce transactions such as sending and/or receiving digital currency, e.g. bitcoins. The wallet may be an application running on the user's mobile device or computer, a mobile app, or a service offered by a website”).
Regarding claim 22, please refer to claim rejection of claim 21.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102 have been considered but are moot in view of new ground of rejections.
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims under 35 U.S.C. 101 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YINGCHUAN ZHANG/Examiner, Art Unit 3715